                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )   Criminal Action No. 2:17-00189-KD-B
                                                 )
GERALD BARBER,                                   )
                                                 )
       Defendant.                                )

                                            ORDER

       This action is before the Court on defendant Gerald Barber’s “Motion for Sentence

Modification under 18 U.S.C. § 3582 (H.R. 5682) First Step Act and Sentencing Reform

Corrections Act” (doc. 116). Barber argues that he is entitled to a reduced sentence “based on

the retroactivity provision of the First Step Act of 2018” (doc. 116, p. 2). Barber “believes he

was sentenced under the 100 to 1 former cocaine base (“crack”) ratio in U.S.S.G. § 2D1.1” (Id.).1

       Section 404 of the First Step Act of 2018 provides for retroactive application of Sections

2 and 3 of the Fair Sentencing Act of 2010 in certain cases. Sections 2 and 3 increased the

quantity of crack cocaine necessary to impose certain statutory mandatory minimum sentences.

However, Section 404(c) states that “[n]o court shall entertain a motion made under this section

to reduce a sentence if the sentence was previously imposed . . . in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010[.]” Pub. L. No. 115-

391, 132 Stat. 5194 (2018) (emphasis added).

       The Fair Sentencing Act became effective August 3, 2010. Barber’s sentence was

imposed April 23, 2018 (doc. 93). Therefore, the Fair Sentencing Act was in effect at the time


       1
         In support of his motion, Barber provides certificates of completion for a self-help book
study program, drug abuse education course, and anger management course as well as his inmate
program review to show his good conduct while incarcerated (doc. 116, p. 5-10).
of his sentencing and his sentence was imposed “in accordance with the amendments made by

sections 2 and 3 of Fair Sentencing Act.” Pub. L. No. 115-391, 132 Stat. 5194 (2018).

       Accordingly, because Congress instructs that “[n]o Court shall entertain a motion” to

reduce a sentence in this procedural posture, Barber’s motion is DENIED.

       DONE and ORDERED this 20th day of June 2019.


                                                   s/ Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               2
